Citation Nr: 1643927	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the benefits sought on appeal.

In June 2016, the Veteran appeared at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  The undersigned held the record open for receipt of additional evidence.  No additional evidence was received.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a low back disorder, to include degenerative joint disease (DJD), degenerative disc disease (DDD), or lumbar lordosis straightening had its onset in active service or is otherwise due to injury or disease incurred in active service.

2.  The evidence of record does not show a right ear hearing loss disability as defined by VA regulations.

3.  The preponderance of the evidence is against a finding that a left ear hearing loss disability had its onset in active service or is otherwise due to injury or disease incurred in active service.

4.  The preponderance of the evidence is against a finding that tinnitus had its onset in active service or is otherwise due to injury or disease incurred in active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for low back disorder, to include DJD, DDD, or lumbar lordosis straightening, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

2.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the January 2013 rating decision, via a September 2012 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA and non-VA records, including the examination report, are in the claims file.  At the hearing, the Veteran's representative suggested that all of the Veteran's STRs may not be in the claims file; specifically, records of claimed low back treatment while in the field in Germany.  As discussed in detail later in this decision, the Board finds that all records extant are in fact in the claims file.  Neither the Veteran nor his representative asserts that there are other additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, and no objections have been raised by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Arthritis and organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, including hearing loss which first met VA's definition of disability after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993);  38 C.F.R. § 3.303(d). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back

The Veteran was a truck driver and heavy equipment operator in active service.  At the hearing, he testified to two in-service incidents concerning his back.  He testified that while on field maneuvers during his tour in Germany, he wrenched his back while working on a bridge when the other troops involved let go of a heavy item but he held on.  The Veteran testified that he remembered being treated while in the field.  The second incident involved an emergency room visit after he had undergone his physical examination for separation.  He testified that he did not remember the specifics of his treatment prior to his separation, and that he may or may have been prescribed medication.  Following his separation from active service, he worked for his father and continued to operate heavy equipment until he was involved in an accident in 2006.

A physical examination of the Veteran for separation was conducted in September 1980 (his actual separation did not occur until January 1981).  On his Report of Medical History, he denied any prior history of recurrent back pain.  The Report of Medical Examination For ETS reflects that the Veteran's spine was assessed as normal, and he was deemed physically fit for separation from active service.  (05/26/2015 STR-Medical, pp. 2-6)  In early November 1980 the Veteran pulled a muscle in the thoracic region and received treatment on two occasions.  He reported symptoms times two weeks.  Examination revealed moderate tenderness at the paraspinal muscle.  He was placed on quarters for 24 hours, and told to rest and use moist heat.  He was prescribed Robaxin and was instructed not to lift more than 15 pounds.  Id., p. 9.  An entry dated a day later in November 1980 reflects that the Veteran had previously complained of pain at the right shoulder blade area x 3 days for which he had been prescribed medication, placed on quarters for 24 hours, and had been assigned a profile for light duty for five days.  The entry of that day noted complaints of having pulled his muscle again.  Physical examination revealed the lungs as clear to auscultation-the Veteran moved air well.  There was tenderness to palpation at the mid-thoracic region and full range of motion without difficulty.  The diagnostic impression was muscle strain.  He was to continue his previously prescribed medication, continue to apply heat and was placed on a four-day profile that restricted his lifting to no more than 10 pounds, and no physical training.  There are no other entries related to the low back.  Id., p. 7.

As noted earlier, the Veteran's representative suggested at the hearing that, because there are no entries in the STRs related to treatment of a low back injury in Germany, not all of the STRs may be accounted for.  The Board has considered this prospect but finds no basis to support it.  First, as noted, as of September 1980 the Veteran denied any history of recurrent back pain, and he did not list any prior injury on his Report of Medical History.  Second, when he presented for treatment in November 1980, again he did not report any prior injury to his back.  Third, the Veteran testified that he had received treatment for other ailments at a facility in Knielingen, GE.  The Board notes that there are several entries in his STRs made at that facility.  Hence, the Board finds it unlikely that there are missing STRs.  The Board acknowledges that the Veteran is fully competent to testify to an injury or treatment that he may have received in active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 38 C.F.R. § 3.159(a)(2).  Nonetheless, his lay testimony must be tested for veracity and reliability, which will be discussed below.

The November 2013 VA back examination report (11/25/2013 VBMS-VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted current diagnoses of DJD, DDD, and straightening of lumbar lordosis shown on X-ray, without evidence of radiculopathy.  Thus, the first requirement for service connection has been met, as currently diagnosed low back disorder is established.  The examiner noted the November 1980 entries in the STRs and the assessment of back pain due to a pulled muscle.  The Veteran reported that he could not remember when his back pain started, and he denied use of a back brace.  The examiner noted VA outpatient records that documented the Veteran's treatment following a serious motorcycle accident (MVA) in 2006.  Based on the physical examination of the Veteran and his review of the Veteran's records, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed low back disorders had their onset in active service, nor were they causally connected to active service, to include the treatment documented in the STRs.

The examiner noted that there were no complaints of back pain other than in the STRs until 2006, when the Veteran was involved in a serious motor vehicle accident.  The examiner noted that the accident was more than 20 years after active service.  The examiner opined that the Veteran's currently diagnosed low back disorders are a natural progression of the 2006 injury.  Id., p. 12.

A negative medical nexus opinion may not be based solely on the absence of contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board notes, however, that the examiner did not appear to limit the absence of complaints of back to the absence of records of such complaints.  The examination report reflects that the Veteran could not remember the date of onset of his back pain.  Thus, the Board finds that the examiner considered the Veteran's lay reports.  In any event, the examiner reviewed the Veteran's electronic records, which the Board finds are fully supportive of the examiner's nexus opinion.  Moreover, even if it could be found that the lay evidence was not fully considered this is deemed harmless error here.  Indeed, to the extent that the Veteran is claiming continuity of symptomatology, this is outweighed by his inability to place a date of onset at his VA examination.  Moreover, while the Board recognizes that there were some documented complaints of back pain following the separation examination it is worth noting that the incident in which he contends that he injured his back while working on a bridge was said to have occurred in 1977 or 1978 and thus his denial of complaints, and the absence of objective findings, indicates that any such injury was acute and transitory and did not involve chronic symptoms as of September 1980.  In sum, the record does not support a finding of continuity of symptomatology and thus any deficiency on the examiner's part with respect to considering such is harmless error here.

As discussed above, the evidence of record fails to support a finding of continuity of symptomatology.  This is true even when considering the hearing testimony provided in June 2016.  Indeed, the Veteran's testimony simply was not clear or definite enough to show continuous symptoms.  His outpatient records note short-term memory loss due to a traumatic brain injury (TBI) sustained in the 2006 MVA, not long-term.  The VA outpatient records note the Veteran's consistent reports that he had experienced low back pain since the 2006 MVA, in which his injuries included the hip and back.  See 12/30/2013 VBMS-CAPRI, pp. 384, 506.

The Veteran's representative also asserted at the hearing that the STRs are incomplete because the Veteran did not undergo another physical examination after his November 1980 treatment noted in the STRs.  The Board is not persuaded by the assertion, as the STRs document that the treatment was for back pain due to a muscle strain.  Further, the November 2014 examination report reflects that the examiner assessed the STRs as well as the Veteran's outpatient records in forming his opinion.
Finally, as there is no showing of arthritis within the first post-service year an award of service connection on a presumptive basis is not for application.  38 C.F.R. § 3.307, 3.309.

In light of all of the above, although the evidence shows a currently diagnosed low back disorder, in-service occurrence or a causal nexus to active service is not shown, as the Board finds further that the preponderance of the evidence is against both the claim.  38 C.F.R. §§ 3.307(a), 3.309(a).

Hearing Loss and Tinnitus

Legal Requirements

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the November 2013 audiologic examination the Veteran reported in-service noise exposure as a heavy equipment operator, and 45 years of post-service exposure as a heavy equipment operator as well as recreational exposure of motorcycle riding.  He also reported that the 2006 MVA left him in a coma for several months.  The hearing examination revealed the Veteran's hearing to manifest as follows:
	
Hertz
500
1000
2000
3000
4000
Right
20
30
20
25
30
Left
25
15
35
30
35

Speech recognition was 96 percent for the right ear, and 98 percent for the left.  The examiner diagnosed a sensorineural hearing loss in the right ear in the frequency range of 500 to 4000 Hertz (Hz) at a level that is not considered a VA disability.  (11/25/2013 VBMS-VA Examination-Audio, p. 3)  Thus, there is no currently diagnosed right ear hearing loss disability.  See id.  For the left ear, the diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hz.

Concerning the etiology of the left ear hearing loss, the examiner acknowledged that the Veteran was exposed to hazardous noise levels while in service.  The examiner opined, however, that it was not at least as likely as not that the Veteran's current left ear hearing loss was causally connected to his in-service noise exposure.  The examiner noted that a comparison of the electronic hearing testing conducted at the Veteran's enlistment and at discharge showed that the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service.  The examiner also referenced medical literature that noted the available studies to date have not produced sufficient evidence to show that hearing loss progresses after noise exposure is discontinued.  Id., pp. 4-5.

With respect to tinnitus, the Veteran reported that this was constant, and it may have started in service.  At the hearing, the Veteran testified more affirmatively that he noticed the noise in his ears in service, as he was always around heavy equipment.  Transcript, pp. 34-35.  The examiner also rendered a negative nexus opinion for the tinnitus and noted the same rationale as provided for the left hearing loss.  The Veteran's representative took exception with the examiner's assessment of the referenced studies.  The representative asserted that the "Beaver Dam Studies" only concluded that the evidence did not show that noise exposure in and of itself would lead to profound hearing loss.  Transcript, p. 34.  The representative also asserted that the Veteran's hearing acuity did in fact regress in active service.  

The table below reflects the left ear at induction and at separation.
		
Hertz
500
1000
2000
3000
4000
Induction
5
5
5
5
5
Separation
5
5
10
5
5

The Board infers that the examiner noted the change at 2000 Hz, yet-as noted above, the examiner opined that there was no significant threshold shift.  Further, the Veteran denied any history of hearing loss on the September 1980 Report of Medical History.  The Board also notes that documents in the STRs show the Veteran was in a hearing conservation program, though there is not any indication that hearing protection was issued to him.  An abbreviated March 1978 audiogram notes hearing thresholds of 25 decibels at 500 to 2000, and 4000 Hz but without any notation of any findings.  As compared to the audiometry set forth above, it is clearly aberrant.  Regarding the referenced studies, the Board acknowledges the representative's observation, but the fact is that the examiner did not rely solely on the cited study.  Further, the VA outpatient records fully support the examiner's opinion.  

Outpatient records note the Veteran reported no hearing complaints, even after the 2006 MVA, in which his left ear was almost cut off.  An October 2009 audiology consult notes the Veteran had no hearing complaints, as he reported that his hearing always seemed to be good.  He reported constant tinnitus, right greater than left, since the 2006 MVA.  Testing revealed normal hearing in both ears through 4000 Hz.  12/30/2013 VBMS-CAPRI, pp. 472-473.  Other outpatient records note the Veteran's reports of dizziness, vertigo, and they include neurology entries that note an assessment of post-traumatic vertigo and tinnitus.  Id., pp. 1, 395, 435.  Although the Veteran is competent to identify tinnitus and to testify to the date of its onset, 38 C.F.R. § 3.159(a)(2), the preponderance of the evidence shows that his lay testimony of in-service onset is not reliable.  Instead, the preponderance of the evidence shows onset of tinnitus no earlier than 2006.  Thus, notwithstanding in-service noise exposure, as the examiner opined, the Veteran's current left ear hearing loss and tinnitus are not causally related to it.  The claims are therefore denied.  38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


